Case: 2:20-cv-01549-ALM-KAJ Doc #: 23 Filed: 11/25/20 Page: 1 of 3 PAGEID #: 134




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TERRY SCOTT CASKEY,

                       Plaintiff,                                Case No. 2:20-CV-01549
        v.                                                       CHIEF JUDGE MARBLEY
                                                                 Magistrate Judge Jolson
NATHAN FENTON, et al.;

                       Defendants.
                                     OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion for Leave to Produce an Expert

Report. (Doc. 14). The Motion is GRANTED. In addition, deadlines in this matter are STAYED

so that the parties may focus on the mediation scheduled for December 15, 2020, and a status

conference is scheduled for December 18, 2020 at 10:00 a.m.

   I.        Background

        This is a civil rights actions under 42 U.S.C. §1983, alleging wrongful arrest and

detainment without probable cause. (Doc. 12). In brief, Plaintiff claims Officers Nathan Fenton

and Charles R. Harshbarger (“the Officers”), who are Defendants in this matter, falsely identified

Plaintiff as a driver of a car who allegedly failed to comply with their directive to pull over. Based

upon the identification, Plaintiff was arrested and detained. Plaintiff claims that it was impossible

for law enforcement to identify the driver under the circumstances of the stop. Consequently, says

Plaintiff, his arrest was without probable cause and violated his constitutional rights. (See

generally Doc. 12).

        On June 3, 2020, the Undersigned entered a scheduling order, based upon the parties’

suggested deadlines. Most relevant here, August 28, 2020 was set as the deadline to produce

expert reports. (Doc. 10). And discovery was set to close on November 20, 2020, with dispositive
Case: 2:20-cv-01549-ALM-KAJ Doc #: 23 Filed: 11/25/20 Page: 2 of 3 PAGEID #: 135




motions deadlines due February 21, 2020. (Id.). Discovery proceeded, and a video of the traffic

stop was produced to Plaintiff on June 26, 2020. Counsel communicated about the video, and

ultimately the law enforcement officers were deposed on September 30, 2020.

          Plaintiff’s counsel concedes that he initially believed this to be a no-expert case. (Doc. 14,

Ex. 3 at ¶¶2–3). But upon review of the video and the Officers’ testimony, he began to think

otherwise, especially when he conducted driving simulations. (Id. at ¶¶4–12). And Plaintiff’s

counsel realized he needed an expert to explain why it would have been impossible for the Officers

to have identified the driver.

          So, on October 12, 2020, Plaintiff’s counsel sought consent to extend the expert disclosure

deadline. Although Defendants’ counsel refused (Doc. 14, Ex. 3 at ¶15), Plaintiff proceeded and

identified an expert, Joseph Sobek, and met with him on October 19, 2020. (Id.) Plaintiff then

filed the instant motion, seeking to extend the expert witness deadline and produce Mr. Sobek’s

report. (Docs. 14, 21). Defendants continue to oppose Plaintiff’s request. (Doc. 20).

   II.       Standard

          Plaintiff must satisfy Rule 16 of the Federal Rules of Civil Procedure in order to amend the

case schedule. That standard is “good cause,” and the touchstone of the inquiry is the moving

party’s “diligence in attempting to meet the case management order’s requirements.” Inge v. Rock

Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002). In addition, the Court must consider prejudice to

the non-moving party. Id.

   III.      Discussion

          Considering the timeline above, the Court cannot conclude that Plaintiff was not diligent

here. Initially, Plaintiff’s counsel believed an expert would not be necessary in this case. But

through discovery, that opinion changed. Importantly, it was only three days after the Officers’



                                                    2
Case: 2:20-cv-01549-ALM-KAJ Doc #: 23 Filed: 11/25/20 Page: 3 of 3 PAGEID #: 136




depositions that Plaintiff’s counsel visited the intersection to determine how the video and

testimony aligned. And only nine days after that, Plaintiff’s counsel informed defense counsel that

an expert might be needed. Then, by the next week, Plaintiff’s counsel met with his potential

expert. Plaintiff has been diligent enough to satisfy the good cause standard.

       Further, any prejudice to Defendants will be slight. This case is not even a year old, and

the dispositive motion deadline is not until February 21, 2021. Further, no trial date has been set.

Importantly, the Undersigned will continue the deadlines in this matter to alleviate any prejudice

to Defendants. To that end, the deadlines in this case are STAYED to allow for the parties to

focus on the mediation scheduled for December 15, 2020. If the parties are unable to resolve the

matter extrajudicially, the Undersigned will hold a status conference on December 18, 2020, at

10:00 a.m. to discuss an amended case management schedule.

       IT IS SO ORDERED.

Date: November 25, 2020                       /s/Kimberly A. Jolson
                                              KIMBERLY A. JOLSON
                                              UNITED STATES MAGISTRATE JUDGE




                                                 3
